DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Domestic Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e) with Provisional Application No. 62/890,685. Accordingly, the effective filing date was recognized as 08/23/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 and 03/29/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
The examiner notes that Robinson et al (US 20190086706 A1; hereinafter “Robinson”; listed as Cite No. 56 on the IDS filed 12/28/2020) discloses a display device similar to the Applicant’s disclosed invention. Although the Robinson was published during the grace period, exception under 35 U.S.C. § 102 (b)(1) does not apply since there are inventors, specifically Ramsey and Harrold, that are not listed as inventors on the Applicant’s claimed invention. Therefore, Robinson, could be applied to show teachings, suggestions, or otherwise obviousness of claimed subject matter that is similar to Robinson’s disclosure. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On page 28, in ¶ 189, “additional polarizer 332” is not shown in Fig 20 as described. After a review of prior publications and patents listed in the Specification and Fig 20, the examiner best understands additional polarizer 318 to be the component being referred to. Amending ¶ 0189 to describe – additional polarizer 318 – would not be considered new matter.
On page 29, in ¶ 195, “diffuser 334” is not shown in Fig 20 as described. After a review of ¶¶ 139-140 and Fig 2, the examiner best understands diffuser 7 to be the component being referred to. Amending ¶ 0189 to describe – additional polarizer 318 – would not be considered new matter.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show liquid crystal cell driver 315 in Fig 20 as described in ¶ 196 on page 29 of the specification.
Amending Fig 20 to show liquid crystal cell driver 315 proximate to liquid crystal retarder 301 would not be considered new matter. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light emitting diodes are located in front of the waveguide as cited in claim 1 and the light emitting diodes are located behind the wave guide as cited in claim 2 must be shown or the feature(s) canceled from the claim(s).  For 

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In ¶ 39 of page 6, “side view” should be changed to – cross-sectional view – in order to put the disclosure in proper form; and
 In ¶ 96 of page 13, “side view” should be changed to – cross-sectional view – in order to put the disclosure in proper form.
 Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-36 are objected to because of the following informalities:  
On line 1 of claims 2-33, “An illumination apparatus” should be changed to – The illumination apparatus – in order to put the claims in proper form; and
On line 1 of claims 34-36, “A display apparatus” should be changed to – The display apparatus – in order to put the claims in proper form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-9, 12-14, 17-19, and 30-31  are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor , regards as the invention.
Re Claim2:
On line 1-2, the claim cites “the light emitting diodes are located in front of the waveguide”; however, the drawings do support this cited limitation since Fig 1B shows the light emitting diode penetrating the plane of surface relief extraction features 32 of the waveguide 1.  However, the examiner notes that Fig 1B supports that the light emitting diodes 3 are located on a front side of the waveguide 1. It is unclear if the disparity of the cited limitation as opposed to the supported limitation is a typographical error and thus makes the scope indefinite. Therefore the examiner has interpreted – the light emitting diodes are located on a front side of the waveguide – in order to execute compact prosecution.
Re Claim 3:
The claim is indefinite due to its dependence on intervening claim 2.
Re Claim 4:
On line 1-2, the claim cites “the light emitting diodes are located behind the waveguide”; however, the drawings do support this cited limitation since Fig 17 shows the light 
Re Claim 5:
On lines 3-5, the claim cites “a maximum width that is at most 5% of the minimum pitch of the light input features, preferably at most 3% of the minimum pitch of the light input features and most preferably at most 2% of the minimum pitch of the light input features”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – a maximum width that is at most 5% of the minimum pitch of the light input features – in order to execute compact prosecution.
Re Claim 6:
 On lines 2-4, the claim cites “a maximum width of at most 300 micrometers, preferably less than 200 micrometers and most preferably at most 100 micrometers”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – a maximum width of at most 300 micrometers – in order to execute compact prosecution.
Re Claim 7:
On line 1, the claim cites “according to claim 7”; however, it is unclear how a dependent claim may depend upon itself. After a review of the limitations in the claim, the examiner has best understood that dependent claim 7 was meant to depend upon independent claim 1. Accordingly, the examiner has interpreted – according to claim 1 – in order to execute compact prosecution.
Re Claims 8-9:
The claims are indefinite due to their dependence on intervening claim 7.
Re Claim 9:
On lines 2-4, the claim cites “height of the light scattering element is preferably greater than 15% of the thickness of the waveguide, more preferably greater than 30% of the thickness of the waveguide and most preferably greater than 50% of the thickness of the waveguide”. Because of the citation of the terms preferably, more preferably, and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following more preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – height of the light scattering element is greater than 15% of the thickness of the waveguide – in order to execute compact prosecution.
Re Claim 12:
On lines 2-5, the claim cites “a width at the end at which light enters from the light emitting diodes that is at most 500% of the width of the light emitting diodes, preferably at most 300% of the width of the light emitting diodes and most preferably at most 200% of the width of the light emitting diodes”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – a width at the end at which light enters from the light emitting diodes that is at most 500% of the width of the light emitting diodes – in order to execute compact prosecution.
Re Claim 13:
On line 2, the claim cites “the light scattering element”; however there is a lack of antecedent basis for the light scattering element in both the dependent claim as well as independent claim 1 on which the dependent claim depends. Upon review of the claims, light scattering element was first found in claim 7. Accordingly, the examiner has interpreted “illumination apparatus of claim 1” on line 1 as – illumination apparatus of claim 7 – in order to execute compact prosecution.
Re Claim 14:
The claim is indefinite due to its dependence on intervening claim 4.
Re Claim 17:
On line 3, the claim cites “at least 84 degrees, and preferably at least 86 degrees”. Because of the citation of the term preferably it is unclear whether or not the limitations preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – at least 84 degrees– in order to execute compact prosecution.
Re Claim 18:
On lines 3-4, the claim cites “at most 10 degrees, preferably at most 7.5 degrees and most preferably at most 5 degrees”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – at most 10 degrees – in order to execute compact prosecution.
Re Claim 19:
On lines 3-4, the claim cites “at least 1 degree, preferably at least 1.5 degrees and most preferably at least 2 degrees”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – at least 1 degree – in order to execute compact prosecution.
Re Claim 30:
On lines 3-4, the claim cites “at least 62.5 degrees, preferably at least 65 degrees, and most preferably at least 66.5 degrees”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – at least 62.5 degrees – in order to execute compact prosecution.
Re Claim 31:
On lines 3-4, the claim cites “at most 72.5 degrees, preferably at most 70 degrees and most preferably at most 68.5 degrees”. Because of the citation of the terms preferably and most preferably, it is unclear whether or not the limitations following the terms are part of the claimed invention. The examiner has interpreted the limitations following preferably and most preferably to not be included with the claimed invention. Accordingly, the examiner has interpreted – at most 72.5 degrees – in order to execute compact prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-24, and 33-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Larson et al (US 20090128735 A1; hereinafter “Larson”, listed by Applicant as Cite No. 19 on the IDS filed 12/28/2020).
Re Claim 1:
Larson teaches an illumination apparatus (described below, but including  waveguide 104 and diffuser 130 shown in Fig 1 and described in ¶¶ 0018-0028; utilizing backlight system 300, specifically including the spacing of the extraction features 864 shown in Fig 26 and described in ¶¶ 0051-0054; and utilizing injection feature 440 shown in Fig 5 and describe in ¶ 0032; further, the examiner notes that Figs 4-22 shows the types of input features (injection features described in ¶ 0051) whereas Fig 26 focuses on the magnitude and spacing of relief extraction features (extraction features) around input features (injection features) as described in ¶ 0051) for providing illumination over a predetermined area (plurality of subregions 340 shown in Fig 26 and described in ¶ 0053, comparable with viewable region 105 described in ¶ 0020), the illumination apparatus comprising: 
a two-dimensional array of light emitting diodes (light source 442 excluding the support substrate shown in Fig 5 of Larson with the examiner’s annotations, below) disposed on a support substrate (shown in Fig 5, below), the light emitting diodes (442 excluding the support substrate) being arrayed across the predetermined area (shown in Fig 26 transposed with Fig 5 wherein each of the light emitting diodes (442 excluding support substrate shown in Fig 5 below and described as LED in ¶ 0032) are disposed beneath each of the input features (302 in Fig 26)); 
waveguide materials in ¶ 0053) comprising: 
an array of light input features (injection features 302 shown in Fig 26, in the configuration of injection features 440 shown in Fig 5), each light input feature (302) being aligned to at least one light emitting diode of the array of light emitting diodes (Fig 26, transposed with Fig 5), the light input features (302) being arranged to input light from the at least one aligned light emitting diode into the waveguide (Fig 26 transposed with Figs 1 and 5); and 
front and rear light guiding surfaces (shown in Fig 5, below) extending across said predetermined area (Fig 26 transposed with Fig 5, below) and arranged to guide light received from the array of light emitting diodes along the optical waveguide by total internal reflection (described in ¶¶ 0017 as total internal reflection (TIR)), wherein the rear light guiding surfaces comprises surface relief extraction features (extraction features 325 in Fig 26 transposed with Fig 1 with analogous extraction features 128 on rear light guiding surface 108) that are arranged to extract light from the light guided in the waveguide through the front light guiding surfaces (due to the configuration shown in Figs 1 and 5  transposed with Fig 26 and the description of (extraction) features 325 are represented by smaller circles in ¶ 0052 and extraction features 325 of a particular subregion 340 have a particular extraction density. As noted above, extraction density corresponds to the degree by which light is extracted by a particular area of extraction features); and
(reflective) layer 136 serves to redirect rays which happen to be extracted in the opposite direction from output light 132, or are otherwise aimed away from LCD panel 102).
Figure 5 of Larson with the examiner's annotations

    PNG
    media_image1.png
    335
    505
    media_image1.png
    Greyscale

With regard to a light turning element, Larson at least suggests a light turning element (described in ¶ 0019 as enhancement films, such as prismatic or lenticular films) arranged in front of the waveguide (described in ¶ 0019 as provided on or adjacent to the LCD panel 102 in the path of output light 132) and comprising light turning surfaces (it would necessarily occur that prismatic films would have light turning surfaces) arranged to receive the extracted light and redirect it towards the normal to the predetermined area (due to the configuration shown in Fig 1). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as at least suggesting a light turning element arranged in front of the waveguide and comprising light turning surfaces 
With regard to the disposition of the rear reflector (136), Larson is silent on whether the rear reflector is disposed separated from the rear light guiding surface or in contact with the rear light guiding surface. 
However, there are only two dispositions to choose from:
the rear reflector being separated from the rear light guiding surface; and
the rear reflector being in contact with the rear light guiding surface.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the rear reflector of Larson being separated from the rear light guiding surface for the benefit of design flexibility. 
Re Claim 4 (as interpreted in the 35 U.S.C. § 112 (b) section above):
Larson further teaches wherein the light emitting diodes (442 excluding the support substrate) are located behind the waveguide (shown in Fig 5) and arranged to emit light forwardly (shown in Figs 1 transposed with Fig 5).
Re Claim 5 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to the pitch, Larson suggest the capability to modify the pitch and arrive at wherein the light input features have a minimum pitch, and the light emitting diodes have a maximum width that is at most 5% of the minimum pitch of the light input features due to the difference in pitch configuration shown in Fig 26 as compared with Fig 34. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the light input features have a minimum pitch, and the light emitting diodes have a maximum width that is at most 5% of the minimum pitch of the light input features.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light input feature pitch of Larson to have a minimum pitch, and the light emitting diodes have a maximum width that is at most 5% of the minimum pitch of the light input features for the benefit of optimizing light density propagation.
Re Claim 6 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to maximum width of the light emitting diodes, Larson at least suggest the capability to modify the width of the light emitting diodes and arrive at wherein the light emitting diodes have a maximum width of at most 300 micrometers due to the description of larger) cone angles 224 of the injection feature 200, corresponding to less sharply pointed cones, can also be used if the size of the light sources 206 is smaller than the base 208 of the injection feature 200, or if complete injection of the light is not required in ¶ 0028. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Larson as at least suggesting the capability to arrive at wherein the light emitting diodes have a maximum width of at most 300 micrometers.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the light emitting diodes of Larson to have a maximum width of at most 300 micrometers for the benefit of optimizing the angle and intensity of light injection into the waveguide.
Re Claim 7 (as interpreted in the 35 U.S.C. § 112 (b) section above):
Larson further teaches wherein a light modifying element (optional reflector 448 shown in Fig 5 and described in ¶ 0032; the examiner notes that 448 is an element that modifies the light path and is therefore a light modifying element) is arranged between the light emitting diodes (442 excluding support substrate) and the waveguide (shown in Fig 5).
In Fig 5, Larson does not explicitly describe the light modifying element as a light scattering element. 
Larson teaches a light modifying element (insert 428) as a light scattering element (described as diffuse reflector).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light modifying element of Larson as a light scattering element as taught by Larson for the benefit of an increased lambertian effect within the waveguide due to the diffusely reflected light.
Re Claim 9 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to the height of the light scattering element, Larson at least suggests the capability to modify the height of the light scattering element and arrive at wherein the height of the light scattering element is preferably greater than 15% of the thickness of the waveguide since Larson teaches varying the height of similar components 428 in Fig 4, 448 in Fig 5, 566 in Fig 12, and 586 in Fig 13. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the height of the light scattering element is preferably greater than 15% of the thickness of the waveguide.
 Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the height of the light scattering element of Larson to have a height that is greater than 15% of the thickness of the waveguide for the benefit of optimizing the propagation angle of light injected into the waveguide.
Re Claim 10:
Larson further teaches wherein the light input features (302 configured as 440) are apertures (shown as an aperture in Fig 5) that extend entirely through the waveguide (Fig 26 transposed with Fig 5).
Re Claim 11:
Larson further teaches wherein the apertures (aperture within side wall 450) are parallel sided in at least one cross-sectional plane comprising the normal to the predetermined area (shown in Fig 5 and described as cylindrical with side wall 450).
Re Claim 12 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to the apertures, Larson at least suggests wherein the apertures (aperture within 450) have a width at the end at which light enters from the light emitting diodes (end proximate to 442) that is at most 500% of the width of the light emitting diodes (442 excluding the support substrate) due to the configuration shown in Fig 5.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as at least suggesting wherein the apertures have a width at the end at 
Re Claim 13 (as interpreted in the 35 U.S.C. § 112 (b) section above):
In Fig 5, Larson does not teach wherein the width of the light scattering element is less than the width of the apertures.
In Fig 4 and ¶ 0031, Larson teaches the width of a light scattering element (insert 428, described as diffuse reflector) is less than the width of apertures (less than the width of the aperture inside injection feature 420 near 422).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the apertures and light scattering elements of Larson as taught by Larson for the benefit of optimizing the propagation angle of light injected into the waveguide.
Re Claim 14:
Larson further teaches wherein the light emitting diodes (442 excluding the support substrate) are located behind the waveguide (shown in Fig 5) and arranged to emit light forwardly (shown in Figs 1 transposed with Fig 5) and the illumination apparatus further 
Re Claim 15:
Larson further teaches wherein the light input features (302 in the configuration of 440) are recesses extending part way though the waveguide (shown in Fig 5).
Re Claim 16:
In Fig 5, Larson does not teach wherein the recesses are conical recesses.
In Fig 4, Larson teaches recesses (recess inside injection feature 420) are conical recesses (shown in Fig 4).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the apertures of Larson as taught by Larson for the benefit of optimizing the propagation angle of light injected into the waveguide.
Re Claim 17 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to the tilt, Larson suggests the capability to modify the conical recesses and arrive at wherein the conical recesses have minimum surface normal tilt with respect to the normal to the predetermined area of at least 84 degrees since Larson teaches varying ranged tilts for conical recesses in at least Figs 3-6, 10-18, and 21. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the conical recesses have minimum surface normal tilt with respect to the normal to the predetermined area of at least 84 degrees.
 Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the conical recesses of Larson to have minimum surface normal tilt with respect to the normal to the predetermined area of at least 84 degrees for the benefit of optimizing the propagation angle of light injected into the waveguide.
Re Claim 18 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to the tilt, Larson suggest the capability to modify the surface relief extraction features and arrive at wherein the surface relief extraction features have a maximum surface normal tilt with respect to the normal to the predetermined area that is at most 10 degrees due to the description of extraction features 128 can be varied as a function of number, size, geometry, and position from the injection features 114, and position relative to each other in ¶ 0024, description in ¶¶ 0056-0059, and configurations shown in Figs 28-31. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the surface relief extraction features have a maximum surface normal tilt with respect to the normal to the predetermined area that is at most 10 degrees.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the surface relief extraction features of Larson to have a maximum surface normal tilt with respect to the normal to the predetermined area that is at most 10 degrees for the benefit of optimizing the lighting intensity and direction of light projecting from the waveguide.
Re Claim 19 (as interpreted in the 35 U.S.C. § 112 (b) section above):
With regard to the tilt, Larson suggest the capability to modify the surface relief extraction features and arrive at wherein the surface relief extraction features have a maximum surface normal tilt with respect to the normal to the predetermined area that is at least 1 degree due to the description of extraction features 128 can be varied as a function of number, size, geometry, and position from the injection features 114, and position relative to each other in ¶ 0024, description in ¶¶ 0056-0059, and configurations shown in Figs 28-31. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the surface relief extraction features have a maximum surface normal tilt with respect to the normal to the predetermined area that is at least 1 degree.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the surface relief extraction features of Larson to have a maximum surface normal tilt with respect to the normal to the predetermined area that is at least 1 degree for the benefit of optimizing the lighting intensity and direction of light projecting from the waveguide.


Re Claim 20:
With regard to the light output angle , Larson suggest the capability to modify the light output from the waveguide and arrive at wherein the light output from the waveguide is at an angle to the normal to the waveguide of at least 60 degrees due to the description of Making the physical cross-sections different, for example slightly broadened in one axis, or the fully extended example of FIG. 20, allows additional flexibility in achieving uniform output, since the extraction features then have varying angular cross-sections. This can be leveraged to provide extraction densities that depend upon orientation relative to the ray propagation direction as well as spatial location in ¶ 0056, and configurations shown in Figs 28-31. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the light output from the waveguide is at an angle to the normal to the waveguide of at least 60 degrees.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the waveguide of Larson to have light 
Re Claim 21:
With regard to the direction of the light output angle and luminous intensity, Larson suggest the capability to modify the light output from the waveguide and arrive at wherein more than 50% of the light output from the waveguide is at an angle to the normal to the waveguide of greater than 70 degrees due to the description of Making the physical cross-sections different, for example slightly broadened in one axis, or the fully extended example of FIG. 20, allows additional flexibility in achieving uniform output, since the extraction features then have varying angular cross-sections. This can be leveraged to provide extraction densities that depend upon orientation relative to the ray propagation direction as well as spatial location in ¶ 0056, and configurations shown in Figs 28-31. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein more than 50% of the light output from the waveguide is at an angle to the normal to the waveguide of greater than 70 degrees.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the waveguide of Larson to have more than 50% of the light output from the waveguide is at an angle to the normal to the waveguide of greater than 70 degrees for the benefit of optimizing the lighting intensity and direction of light projecting from the waveguide.
Re Claim 22: 
With regard to the direction of the light output angle and luminous intensity, Larson suggest the capability to modify the light output from the waveguide and arrive at wherein the direction of light output from the waveguide with maximum luminous intensity is at an angle to the normal to the waveguide of greater than 70 degrees due to the description of Making the physical cross-sections different, for example slightly broadened in one axis, or the fully extended example of FIG. 20, allows additional flexibility in achieving uniform output, since the extraction features then have varying angular cross-sections. This can be leveraged to provide extraction densities that depend upon orientation relative to the ray propagation direction as well as spatial location in ¶ 0056, and configurations shown in Figs 28-31. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as suggesting the capability to arrive at wherein the direction of light output from the waveguide with maximum luminous intensity is at an angle to the normal to the waveguide of greater than 70 degrees.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the waveguide of Larson to have the direction of light output from the waveguide with maximum luminous intensity is at an angle to the normal to the waveguide of greater than 70 degrees for the benefit of optimizing the lighting intensity and direction of light projecting from the waveguide.
Re Claim 23:
In Figs 1, Larson does not explicitly teach wherein the front light guiding surface comprises surface relief extraction features.
In Figs 28-29, Larson teaches wherein the front light guiding surfaces (top surfaces 724 and 744 of waveguides 720 and 740, respectively) comprise surface relief extraction features (at least extraction features 731, 733, and 735 in Fig 28 as well as extraction features 749, 751, 758, 755, and 756 in Fig 29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front surface of the waveguide of Larson to include surface relief extraction features as taught by Larson for benefit of leveraging 
Re Claim 24:
Larson further teaches wherein the rear light guiding surface (necessarily occurring due to the configuration of surface 108 of waveguide 104 in Fig 1) comprises surface relief extraction features (necessarily occurring due to the configuration of extraction features 128 in Fig 1).
Re Claim 33:
Larson further teaches an illumination apparatus according to claim 1 (see claim 1, above), wherein the rear reflector (136) is planar (shown in Fig 1).
Re Claim 34:
Larson further teaches a display apparatus (LCD 100 shown in Fig 1, with the embodiment combination described in Fig 1; the examiner notes that the addition of LCD panel 102 would also be seen as LCD 100 with the embodiments of Fig 1) comprising a transmissive spatial light modulator (LCD panel 102) and an illumination apparatus according to claim 1 (see claim 1, above).
Re Claim 35:
With regard to the control system, Larson at least suggests a control system arranged to control the luminous flux of the light emitted from the light emitting diodes by describing (each) driver 772 couples to a common signal and power bus connection 770 allowing complex driving and distribution of the supplied current in ¶ 0049. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Re Claim 36:
With regard to the control response, Larson at least suggests wherein the control is in response to image data supplied to the transmissive spatial light modulator by the description of (in) some embodiments all interface and drive circuitry for an LCD system resides on the same plane or board as the one or more light sources 610 in ¶ 0048. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Larson as at least suggesting wherein the control is in response to image data supplied to the transmissive spatial light modulator.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Larson in view of Durkee et al (WO 2015089517 A1; hereinafter “Durkee”).
Larson does not teach wherein the light emitting diodes are located in front of the waveguide and arranged to emit light rearwardly.
Durkee teaches a light emitting diode (LEDs 112, Fig 2) located in front of a waveguide (as interpreted in the 35 U.S.C. § 112 (b) section above: in front of first and second waveguides 102 and 104 via support substrate (printed circuit board 114 and first structural member 106)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the front of the waveguide of Larson by including light emitting diodes as taught by Durkee for the benefit of increasing light input into the waveguide.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Larson in view of Durkee as applied to claim 2 above, and further in view of Hsu (US 20090296389 A1).
Larson does not teach wherein the support substrate is transparent to light from the light emitting diodes.
Hsu teaches a support substrate that is transparent (second PCB 326 shown in Fig 12 and described in ¶ 0036 as transparent) to light from light emitting diodes (necessarily occurring due to the configuration shown in Fig 12 and the description of the main surface of light extraction 422 in ¶ 0036).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support substrate of Larson (as configured in view of Durkee) by making it transparent as taught by Hsu for the benefit of increasing surface area available for illumination.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Larson and alternatively under Larson in view of Woodgate et al (US 20130258663 A1; hereinafter “Woodgate”; listed at Cite No 31 on the IDS filed on 12/28/2020).
In the combination of claim 7, above Larson does not explicitly describe wherein the light scattering element comprises colour conversion material.
In Fig 4 and ¶ 0031, Larson at least suggest wherein the light scattering element comprises colour conversion material by describing insert 428 can be white, partially transmissive, adhesive, paint, fill material, an LED cap, and/or a tinted underside. Therefore, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light scattering element of Larson with colour conversion material as at least suggested by Larson for the benefit of tuning chromaticity.
Alternatively,
Woodgate teaches a light scattering element comprising colour conversion material (shown in Fig 6 as wavelength layer 76 and described in ¶ 0122 as phosphor material may be incorporated as shown in FIG. 6).
Accordingly, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light scattering element of Larson with colour conversion material as taught by Woodgate for the benefit of tuning chromaticity.

Claims 25-27, 29, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Larson in view of Lee (WO 2019107826 A1).
Re Claim 25:
Larson is silent regarding the light turning surfaces are planar.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 140 of 140) that are planar (shown in Figs 5-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one direction but also in a direction orthogonal to one direction, thereby increasing the efficiency of light collection (Lee: PDF Page 12, ~4th paragraph from the bottom of the page).
Re Claim 26:
Larson is silent regarding wherein the light turning surfaces are arranged in pairs that are symmetric in a plane comprising the normal to the predetermined area.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 141 of 140), wherein the light turning surfaces (121, 141) are arranged in pairs (each side of each prism (121, 141) that connects with the apex of each prism constitutes a side of a respective pair as shown in Figs 6-7) are symmetric in a plane comprising the normal to a predetermined area (shown in Figs 5-7, wherein the predetermined area is the plane of the area of at least 120 and 140 and the normal is the direction of the projection of L3 and L5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one th paragraph from the bottom of the page).
Re Claim 27:
Larson is silent regarding wherein the light turning surfaces are arranged in a one- dimensional array.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 141 of 140), wherein the light turning surfaces (121, 141) are arranged in a one-dimensional array (shown in Figs 5-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one direction but also in a direction orthogonal to one direction, thereby increasing the efficiency of light collection (Lee: PDF Page 12, ~4th paragraph from the bottom of the page).
Re Claim 29:
Although Larson further teaches the prisms (prism films, ¶ 0019), Larson is silent regarding wherein the light turning surfaces are surfaces of an array of prisms.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 141 of 140), wherein the light turning surfaces (121, 141) are surfaces of an array of prisms (shown in Figs 5-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one th paragraph from the bottom of the page).
Re Claim 32:
Larson is silent regarding wherein the light turning surfaces are disposed on the rear side of the light turning element.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 141 of 140), wherein the light turning surfaces (121, 141) are disposed on the rear side of the light turning element (specifically 121 of 120).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one direction but also in a direction orthogonal to one direction, thereby increasing the efficiency of light collection (Lee: PDF Page 12, ~4th paragraph from the bottom of the page).

Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Larson in view of Krijn et al (US 20080192457 A1; hereinafter “Krijn”).
Larson is silent regarding the light turning surfaces are arranged in a two-dimensional array.
Krijn teaches light turning surface (surfaces of the arrays of brightness enhancement means 402-403 and 502-503) that arranged in a two dimensional array (shown in Figs 4-5 and ¶¶ 0146-0147).
In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light turning surfaces of Larson according to the teachings of Krijn for the benefit of good color mixing (Krijn: ¶ 0153).
Further, it was well-known within in the art before the effective filing date of the claimed invention to arrange light turning surfaces in a two-dimensional array as evidenced by ¶ 0077 in Schardt et al (US 20070047254 A1).
Accordingly, it would have been obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light turning surfaces of Larson into a well-known two-dimensional array for the benefit of design flexibility.

Claims 30-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Larson in view of Lee and Yang et al (US 20140240839 A1; hereinafter “Yang”).
Re Claim 30 (as interpreted in the 35 U.S.C. § 112 (b) section above):
Larson is silent regarding wherein the light turning surfaces have a surface normal tilt relative to the normal to the predetermined area.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 141 of 140), wherein the predetermined area is the plane of the area of at least 120 and 140 and the normal is the direction of the projection of L3 and L5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one direction but also in a direction orthogonal to one direction, thereby increasing the efficiency of light collection (Lee: PDF Page 12, ~4th paragraph from the bottom of the page).
Larson is silent regarding the predetermined surface normal tilt being at least 62.5 °.
Yang teaches turning surfaces with a predetermined surface normal tilt being at least 62.5° (vertex angle of prisms 512 in the range of 70 degrees to 110 degrees described in ¶ 0098).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the predetermined surface normal tilt of the of Larson (as modified in view of Lee) to at least 62.5° as taught by Yang for the benefit of improve brightness collimation in the on-axis collimation (Yang: ¶ 0090).
Further, the examiner takes Official Notice that configuring a tilt to a predetermined angle, to specifically include at least 62.5°, was well-known within the art before the effective filing date of the claimed invention.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the predetermined surface normal tilt of Larson (as modified by Lee) to at least the well-known tilt of at least 62.5° to optimize the light collimation from the light turning surfaces.
Re Claim 31 (as interpreted in the 35 U.S.C. § 112 (b) section above):
Larson is silent regarding wherein the light turning surfaces have a surface normal tilt relative to the normal to the predetermined area.
Lee teaches a light turning element (prism sheet 120 and inverse prism sheet 140) comprising lighting turning surfaces (prisms 121 of 120 and prisms 141 of 140), wherein  the light turning surfaces (121, 141) have a predetermined surface normal tilt relative to the normal to the predetermined area (represented by θ in Figs 5-7, wherein the predetermined area is the plane of the area of at least 120 and 140 and the normal is the direction of the projection of L3 and L5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the light turning surfaces of Larson according to the configuration taught by Lee for the benefit of refracting light not only in one direction but also in a direction orthogonal to one direction, thereby increasing the efficiency of light collection (Lee: PDF Page 12, ~4th paragraph from the bottom of the page).
Larson is silent regarding the predetermined surface normal tilt being at most 72.5 °.
Yang teaches turning surfaces with a predetermined surface normal tilt being including 72.5° (vertex angle of prisms 512 in the range of 70 degrees to 110 degrees described in ¶ 0098).
Since a prima facie case of obviousness exists in the case where claimed ranges overlap or lie inside ranges disclosed in the prior art (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05 I), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise the predetermined surface normal tilt of Larson (as modified by Lee) according to the configuration surface normal tilt as taught by Yang for the benefit of refracting light not only in one direction but also in a direction orthogonal to one direction, thereby increasing the efficiency of light collection (Lee: PDF Page 12, ~4th paragraph from the bottom of the page).
The examiner takes Official Notice that configuring a tilt to a predetermined angle, to specifically include at most 72.5°, was well-known within the art before the effective filing date of the claimed invention.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the predetermined surface normal tilt 

Conclusion
The prior art made of record on the PTO-892 but not relied upon, above, is considered pertinent to applicant's disclosure.
Minami (US 20060256255 A1), Ting et al (US 20070116424 A1), Miller et al (US 20080089093 A1), Choe et al (US 20080123350 A1), Zhu et al (US 20110090672 A1), Shimizu (US 20110194034 A1), Hashimoto (US 20190294004 A1), and Watanabe et al (US 20200049876 A1),Tarsa (US 20140211503 A1), and Keller et al (US 20140211462 A1),  all teach a backlight comprising input features and surface relief extraction features.
The remainder of the references teach two-dimensional arrays of light turning surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875